DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 4 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natsume (U.S. Patent Publication No. 2010/0139025 A1).
Regarding Independent Claim 1, Natsume teaches a wiper device (10; Fig. 1) comprising: a motor (wiper motor, 18); a wiper arm (wiper arms, 24 and 26; Fig. 1) driven by the motor (18) and (2) coupled with a wiper blade (wiper blades, 28 and 30; Fig. 1); and a processor (control unit, 22) that is configured to: during intermittent operation (Fig. 3) of the wiper arm (24, 26), controls a power supply to the motor (18; Paragraph [0018]) such that the wiper blade (28, 30) wipes to-and-fro between a first return position and a second return position on a windshield (Paragraph [0033]) and stops moving for a predetermined duration at the first return position (Paragraphs [0036] and [0037]), and perform position retention control that controls the power supply to the motor (18) such that the stopped wiper blade (28, 
Regarding Claim 2, Natsume teaches the wiper device (10; Fig. 1) wherein: the processor (22) is configured to increase a count value each time the current flowing in the motor (18) is detected to have increased while the wiper blade (28, 30) moves toward the first return position within the predetermined region (Paragraphs [0039] and [0046]), and determines an increase of the predetermined value or -2-Application No. 16/381,110 greater to have been detected in a case in which the count value becomes equal to or greater than a threshold value (Paragraph [0047]).  
Regarding Claim 4, Natsume teaches the wiper device (10; Fig. 1) wherein the first return position (P2) is a lower return position (Fig. 1), and the second return position (P1) is an upper return position (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Natsume (U.S. Patent Publication No. 2010/0139025 A1) in view of Takeshi (JP 2013 052826 A)
Regarding Claim 3, Natsume teaches all of the elements of claim 1 as discussed above.
Natsume does not explicitly teach the wiper device wherein: the processor is configured to perform the position retention control at the position at which the wiper blade has been stopped in a case in which the wiper blade has stopped before arriving at the first return position; and in a case in which the current flowing in the motor is detected to have increased by a predetermined value or greater while the wiper blade moves toward the first return position within the predetermined region in the vicinity of the first return position, the processor is configured to set instruction information to suspend the position retention control and holds the instruction information until movement of the wiper blade toward the second return position begins.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Natsume to further teach the processor is configured to perform the position retention control at the position at which the wiper blade has been stopped in a case in which the wiper blade has stopped before arriving at the first return position; and in a case in which the current flowing in the motor is detected to have increased by a predetermined value or greater while the wiper blade moves toward the first return position within the predetermined region in the vicinity of the first return position, the processor is configured to set instruction information to suspend the position retention control and holds the instruction information until movement of the wiper blade toward the second return position begins, as taught by Takeshi, to provide a wiper control device capable of extending the life of a wiper motor by suppressing continuous energization of the wiper motor in an overloaded state.
4Response to Arguments
Applicant's arguments filed on April 23, 2021 with respects to rejected claims 1 – 4 under 35 USC 102 have been fully considered and are persuasive, therefore, the rejection is withdrawn.   However, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  
Conclusion
Art made of record, however, not relied upon in the current rejection are as follows: U.S. Patent No. 8,581,530 B2 – Tisch also teaches an electronic self-locking device for a windscreen wiping device comprising a drive source to drive a wiper arm to and fro. Tisch further teaches control device that execute a self-locking or stop position for the wiper arm.
Contact Information                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723